10-2612-cv
Deborah Wilson v. General Mills, Inc.

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure
32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with
this court, a party must cite either the Federal Appendix or an electronic database (with the
notation “summary order”). A party citing a summary order must serve a copy of it on any party
not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 25th day of May, two thousand eleven.

PRESENT:

           JOSÉ A. CABRANES,
           REENA RAGGI,
                                Circuit Judges,
           JANE A. RESTANI,
                                Judge.*
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
DEBORAH WILSON,

                               Plaintiff-Appellant,

          v.                                                                               No. 10-2612-cv

GENERAL MILLS, INC.,

                                Defendant-Consolidated-Defendant-Appellee.**
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                                                 CHARLES MILLER II (Lindy Korn, of counsel),
                                                                         Buffalo, NY.


         The Honorable Jane A. Restani, of the United States Court of International Trade, sitting
          *

by designation.
          **
               The Clerk of Court is instructed to amend the official caption as set forth above.

                                                               1
FOR DEFENDANT-APPELLEE:                                 DAVID L. CHRISTLIEB (Keith C. Hult, of
                                                        counsel), Littler Mendelson, Chicago, IL.


       Appeal from a judgment of the United States District Court for the Western District of New
York (William M. Skretny, Judge).

        UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED and the
parties are ORDERED to comply with their settlement agreement.

        Plaintiff-appellant Deborah Wilson (“plaintiff” or “Wilson”) appeals from a June 2, 2010
order of the District Court granting the motion of defendant-appellee General Mills, Inc. to enforce
a settlement agreement (“the Agreement”) between the parties. The Agreement was the result of a
lawsuit brought by plaintiff, alleging sexual and racial harassment, discrimination, and retaliation in
violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, and New York State
Human Rights Law, Executive Law § 290. The Agreement provided, inter alia, that plaintiff would
release General Mills and any of its subsidiaries or other related bodies from any claims arising from
this matter in any federal or state judicial or administrative body. We assume the parties’ familiarity
with the facts and procedural history of this case and the issues raised on appeal.

        In its June 2, 2010 order, Wilson v. General Mills, 08-cv-00597 (W.D.N.Y. June 2, 2010),
following de novo review, the District Court adopted the Report and Recommendation
(“R & R”) of Magistrate Judge Jeremiah J. McCarthy, see Report and Recommendation, 08-cv-00597
(S)(M) (W.D.N.Y. Feb. 18, 2010), and Judge Skretny rejected plaintiff’s subsequent objections to the
R&R.

         We review a District Court’s decision to deny a motion to reinstate a case to the court
calendar following settlement for abuse of discretion. See Powell v. Omnicom, BBDO/PHD, 497 F.3d
124, 128 (2d Cir. 2007); cf. Sims v. Blot, 534 F.3d 117, 132 (2d Cir. 2008) (“A district court has abused
its discretion if it based its ruling on an erroneous view of the law or on a clearly erroneous
assessment of the evidence, or rendered a decision that cannot be located within the range of
permissible decisions.” (alteration, citations, and quotation marks omitted)). We review the factual
finding that a settlement agreement exists, and that parties assented to that agreement, for clear
error. Powell, 497 F.3d at 128. “[A] finding is ‘clearly erroneous’ when although there is evidence to
support it, the reviewing court . . . is left with the definite and firm conviction that a mistake has
been committed.” Anderson v. Bessemer City, 470 U.S. 564, 573 (1985) (quotation marks omitted).



                                                2
         In his careful and well-reasoned R & R, the Magistrate Judge explained that, based on the
totality of the record before the District Court, plaintiff had consented, on the record, to the
Agreement and that any alleged dissatisfaction with her counsel could not void the Agreement. For
substantially the reasons stated by Magistrate Judge McCarthy in his R & R of February 18, 2010, we
affirm the judgment of the District Court with respect to all claims, and we now enter judgment
enforcing the Agreement.

                                               CONCLUSION
        For the reasons stated above, the judgment of the District Court is AFFIRMED, judgment
is entered for defendant, and the parties are ORDERED to comply with the settlement agreement
in any forum that is contemplated by its terms.

       The mandate shall issue forthwith.


                                             FOR THE COURT,
                                             Catherine O’Hagan Wolfe, Clerk of Court




                                             3